DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 5-6, 9-10 are cancelled.
Claims 1, 4, 8 are currently amended.
Claim 11 is newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub 2019/0325796), in view of Byun et al (US Pub 2016/0372017) and Chen et al (US Pub 2015/0248864).

With respect to claim 1, Chen discloses a display panel (see par 0005; discloses present disclosure provides a test circuit, an array substrate, and a light-emitting display apparatus), the display panel comprising: N gate lines, wherein (see fig. 1; scan driving circuit 20; par 0040; discloses the scan driving circuit 20 may include a plurality of cascade-connected drive units 201; see fig. 1; discloses plurality of driver circuits 201 connected to gate lines connected to plurality of sub-pixels 31); a plurality of pixel circuits electrically coupled to the N gate lines (see fig. 1; pixels 31; par 0016; discloses The pixel unit 30 may include a plurality of array-arranged subpixel units 31; see fig. 1; discloses output lines from scan driving circuit electrically connects to the plurality of sub-pixels 31 ), and configured to receive the gate signal, a data signal and a reference signal (see fig. 3; discloses a circuit of sub-pixel 31 receiving scan signals, data signal Vdata and common voltage signal Vss); a switch circuit electrically coupled to the N shift registers, the N gate lines and the plurality of pixel circuits (see fig. 1; discloses a test circuit 10 connected to scan driving circuit 20, scan lines and the plurality of pixels ; par 0016; discloses The test circuit 10 of the present disclosure may be arranged at an output terminal of a scan driving circuit 20, which may be configured to test a current output characteristic of a pixel unit 30 when the scan driving circuit 20 does not provide a drive signal for the pixel unit 30), and configured to receive a control signal and an enable signal, 9 see par 0017; discloses The test circuit 10 may further include an enable signal line (Enable), a scanning signal ON line (GON), and a plurality of switch transistors T. The first terminal a of each of the switch transistors T may connect the enable signal line (Enable), the second terminal b connects the scanning signal ON line (GON), and the third terminal c may connect the pixel unit 30) and pull down voltage level of the N gate lines to a low voltage level (see par 0031; discloses a low level may be inputted from the scanning signal ON line GON, such that a low level may be inputted to a gate line of the pixel unit 30); and a plurality of test pads electrically coupled to the switch circuit and the plurality of pixel circuits, and configured to provide the control signal, the enable signal, the data signal and the reference signal (see fig. 1; discloses plurality of test pads are formed outside the pixel area and configured to provide GON, Enable signal, Vi, Vss);
Chen doesn’t expressly disclose the display panel comprises an active area and a peripheral area, and the peripheral area is arranged in a side of the active area, N shift registers, arranged in the peripheral area, a plurality of pixel circuits, arranged in the active area, a switch circuit, arranged in the peripheral area and plurality of test pads, arranged in the peripheral area;
Byun discloses a display device comprising a display region and non-display region where the plurality of pixels are arranged in the display region and scan drivers, data drivers, inspecting unit and pads are formed in the non-display region (see par 0048; discloses The display region 140 includes a plurality of pixels located at an area that is partitioned by a plurality of data lines D1 to Dm and a plurality of scan lines S1 to Sn; see par 0053; discloses A non-display area of the panel 102 includes a first wire group 150, a second wire group 170, and the detection lines 180a and 180b, to which the power supply voltages and/or signals from the pad portion 160 are supplied);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed Chen to divide the display panel into display region and non-display region where test pads, gate drivers are formed in the non-display region of the display panel as disclosed by Byun in order to keep the gate driver and test pads invisible from the user and safely housed around the periphery of the display region.
Chen discloses wherein the switch circuit further comprising: N-1 switches, electrically coupled to each other (see fig. 1; discloses the switch circuit 10 comprises plurality of transistor T electrically connected to each other), wherein an (N-1)th switch comprise a first node, a second node and a control node (see fig. 1; discloses each transistor T comprises a source electrode, drain electrode and gate electrode), wherein the first node is electrically coupled to an (N-1)th gate line; the second node is electrically coupled to an Nth gate line, and the control node of the (N-1)th switch is configured to receive the control signal; (see fig. 1; discloses each transistor T comprises a gate electrode connected to test and enable and one of source or drain electrode connected to gate line);
Chen and Byun don’t expressly disclose the transistor connected in series; 
In the same field of endeavor, Chen 864 discloses a display device comprising a switching circuit where the switching circuit comprises plurality of transistors connected in series and node between the transistors are coupled to output lines (see fig. 4; discloses transistors 515, 516, 517 form a switching circuit and are connected in series where node between the transistors are coupled to output lines; see par 0011);
Therefore it would have been obvious to one having ordinary skill in the art before the filing of the claimed invention to modify the invention disclosed by Chen and Byun to connect the plurality of transistors in the switching circuit in series such that node between the transistors are coupled to gate lines providing output signal as disclosed by Chen 864 such that the area of the non-display region would be reduced by eliminating the wiring for each of the transistors separately while still achieving same predictable result.


With respect to claim 2, Chen as modified by Byun further discloses wherein the data signal comprises a first data signal, a second data signal and a third data signal (see Byun’s reference; fig. 2; par 0067; discloses The inspection unit 130 includes a first inspection line 170a, a second inspection line 170b, and a third inspection line 170c. The first inspection line 170a, the second inspection line 170b, and the third inspection line 170c are included in the second wire group 170, and during inspection respectively receive an inspection signal of red DC_R, an inspection signal of blue DC_B, and an inspection signal of green DC_G, which are DC type signals);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Chen as modified by Byun to connect the sub-pixel to different data lines supplying respective red, green or blue signal to corresponding pixel as disclosed by Byun such that the testing of each individual sub-pixel corresponding to different color is performed accurately.

Chen as modified by Byun further discloses t wherein the plurality of test pads further comprising: a first test pad, electrically coupled to the plurality of pixel circuits, and configured to provide the reference signal to the plurality of pixel circuits (see fig. 1; discloses a first test pad Vss connected to the plurality of sub-pixels); a second test pad, electrically coupled to the switch circuit, and configured to provide the control signal to the switch circuit (see fig. 1; discloses a second test pad Enable connected to circuit 10 and providing control signal for the transistor T); a third test pad, electrically coupled to the switch circuit, and configured to provide the enable signal to the switch circuit (see fig. 1; discloses GON connected to supply enable signal to the circuit 10); Byun discloses a fourth test pad, electrically coupled to the plurality of pixel circuits, and configured to provide the first data signal to the plurality of pixel circuits (see fig. 2; discloses DC_R connected to the red sub-pixels); a fifth test pad, electrically coupled to the plurality of pixel circuits, and configured to provide the second data signal to the plurality of pixel circuits (see fig. 2; discloses DC_G connected to green sub-pixels); and a sixth test pad, electrically coupled to the plurality of pixel circuits, and configured to provide the third data signal to the plurality of pixel circuits (see fig. 2; discloses DC_B connected to the blue sub-pixels).

With respect to claim 4, Chen as modified by Byun further discloses wherein the plurality of pixel circuits further comprising: a driving circuit (see fig. 3; discloses each sub-pixel comprising driving circuit and light emitting element ); a light emitting diode, comprising a first node and a second node, wherein the first node of the light see fig. 3; discloses first node of light-emitting element EL is connected to the driving circuitry) and the second node of the light emitting diode is electrically coupled to the first test pad (see fig. 3; discloses second node of the light-emitting element EL is connected to the first test pad Vss); and a testing switch, comprising a third node, a fourth node and a control node, wherein the third node of the testing switch is electrically coupled to the first node of the light emitting diode; the fourth node of the testing switch is electrically coupled to one of the fourth test pad, the fifth test pad, and the sixth test pad, and the control node of the testing switch is electrically coupled to one of the N gate lines (see fig. 3; discloses transistor T7 with first electrode connected to first node of the light-emitting element EL, second electrode connected to data line Vi and control electrode connected to scan line); Byun discloses each respective sub-pixel may be connected to corresponding test data line (see fig. 2;)


With respect to claim 7, Chen as modified by Byun further discloses wherein the plurality of test pads further comprising: a first test pad, electrically coupled to the plurality of pixel circuits, and configured to provide the reference signal to the plurality of pixel circuits (see fig. 1; discloses a first test pad Vss connected to the plurality of sub-pixels); a second test pad, electrically coupled to the switch circuit, and configured to provide the control signal to the switch circuit (see fig. 1; discloses a second test pad Enable connected to circuit 10 and providing control signal for the transistor T); a third test pad, electrically coupled to the switch circuit, and configured to provide see fig. 1; discloses GON connected to supply enable signal to the circuit 10); and a fourth test pad, electrically coupled to the plurality of pixel circuits, and configured to provide the data signal to the plurality of pixel circuits (see fig. 1; discloses forth test pad Vi connected to plurality of sub-pixels and configured to supply data signal to the plurality of sub-pixels; see par 0031).

With respect to claim 8, Chen as modified by Byun further discloses wherein the plurality of pixel circuits further comprising: a driving circuit (see fig. 3; discloses each sub-pixel comprising driving circuit and light emitting element ); a light emitting diode, comprising a first node and a second node, wherein the first node of the light emitting diode is electrically coupled to the driving circuit, (see fig. 3; discloses first node of light-emitting element EL is connected to the driving circuitry) and the second node of the light emitting diode is electrically coupled to the first test pad (see fig. 3; discloses second node of the light-emitting element EL is connected to the first test pad Vss); and a testing switch, comprising a third node, a fourth node and a control node, wherein the third node of the testing switch is electrically coupled to the first node of the light emitting diode;  the fourth node of the testing switch is electrically coupled to the fourth test pad, and the control node of the testing switch is electrically coupled to one of the N gate lines (see fig. 3; discloses transistor T7 with first electrode connected to first node of the light-emitting element EL, second electrode connected to data line Vi and control electrode connected to scan line).


Chen discloses a display panel (see par 0005; discloses present disclosure provides a test circuit, an array substrate, and a light-emitting display apparatus), the display panel comprising: N gate lines, wherein N is a positive integer; N shift registers electrically coupled to the N gate lines, wherein each of the N shift registers is configured to output a gate signal (see fig. 1; scan driving circuit 20; par 0040; discloses the scan driving circuit 20 may include a plurality of cascade-connected drive units 201; see fig. 1; discloses plurality of driver circuits 201 connected to gate lines connected to plurality of sub-pixels 31); a plurality of pixel circuits electrically coupled to the N gate lines (see fig. 1; pixels 31; par 0016; discloses The pixel unit 30 may include a plurality of array-arranged subpixel units 31; see fig. 1; discloses output lines from scan driving circuit electrically connects to the plurality of sub-pixels 31 ), and configured to receive the gate signal, a data signal and a reference signal (see fig. 3; discloses a circuit of sub-pixel 31 receiving scan signals, data signal Vdata and common voltage signal Vss); a switch circuit electrically coupled to the N shift registers, the N gate lines and the plurality of pixel circuits (see fig. 1; discloses a test circuit 10 connected to scan driving circuit 20, scan lines and the plurality of pixels ; par 0016; discloses The test circuit 10 of the present disclosure may be arranged at an output terminal of a scan driving circuit 20, which may be configured to test a current output characteristic of a pixel unit 30 when the scan driving circuit 20 does not provide a drive signal for the pixel unit 30), and configured to receive a control signal and an enable signal, (see par 0017; discloses The test circuit 10 may further include an enable signal line (Enable), a scanning signal ON line (GON), and a plurality of switch transistors T. The first terminal a of each of the switch transistors T may connect the enable signal line (Enable), the second terminal b connects the scanning signal ON line (GON), and the third terminal c may connect the pixel unit 30) and pull down voltage level of the N gate lines to a low voltage level (see par 0031; discloses a low level may be inputted from the scanning signal ON line GON, such that a low level may be inputted to a gate line of the pixel unit 30); and a plurality of test pads electrically coupled to the switch circuit and the plurality of pixel circuits, and configured to provide the control signal, the enable signal, the data signal and the reference signal (see fig. 1; discloses plurality of test pads are formed outside the pixel area and configured to provide GON, Enable signal, Vi, Vss);
Chen doesn’t expressly disclose the display panel comprises an active area and a peripheral area, and the peripheral area is arranged in a side of the active area, N shift registers, arranged in the peripheral area, a plurality of pixel circuits, arranged in the active area, a switch circuit, arranged in the peripheral area and plurality of test pads, arranged in the peripheral area;
Byun discloses a display device comprising a display region and non-display region where the plurality of pixels are arranged in the display region and scan drivers, data drivers, inspecting unit and pads are formed in the non-display region (see par 0048; discloses The display region 140 includes a plurality of pixels located at an area that is partitioned by a plurality of data lines D1 to Dm and a plurality of scan lines S1 to Sn; see par 0053; discloses A non-display area of the panel 102 includes a first wire group 150, a second wire group 170, and the detection lines 180a and 180b, to which the power supply voltages and/or signals from the pad portion 160 are supplied);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Chen to divide the display panel into display region and non-display region where test pads, gate drivers are formed in the non-display region of the display panel as disclosed by Byun in order to keep the gate driver and test pads invisible from the user and safely housed around the periphery of the display region.
Chen discloses wherein the switch circuit further comprising: Nswitches, electrically coupled to each other (see fig. 1; discloses the switch circuit 10 comprises plurality of transistor T electrically connected to each other), wherein an Nth switch comprise a first node, a second node and a control node (see fig. 1; discloses each transistor T comprises a source electrode, drain electrode and gate electrode), wherein the first node is electrically coupled to an Nth gate line; the second node is electrically coupled to an Nth gate line, and the control node of the N-th switch is configured to receive the control signal; (see fig. 1; discloses each transistor T comprises a gate electrode connected to test and enable and one of source or drain electrode connected to gate line);
Chen and Byun don’t expressly disclose the transistor connected in series; 
In the same field of endeavor, Chen 864 discloses a display device comprising a switching circuit where the switching circuit comprises plurality of transistors connected in series and node between the transistors are coupled to output lines (see fig. 4; discloses transistors 515, 516, 517 form a switching circuit and are connected in series where node between the transistors are coupled to output lines; see par 0011);
Therefore it would have been obvious to one having ordinary skill in the art before the filing of the claimed invention to modify the invention disclosed by Chen and Byun to connect the plurality of transistors in the switching circuit in series such that node between the transistors are coupled to gate lines providing output signal as disclosed by Chen 864 such that the area of the non-display region would be reduced by eliminating the wiring for each of the transistors separately while still achieving same predictable result.
Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1, applicant’s representative argued that the modification of Chen by Chen 864 would leave the invention disclosed by Chen inoperable; However examiner respectfully disagrees; 
Chen discloses test circuit comprising plurality of transistor where the plurality of transistor are all controlled by the same control signal (Enable) and supplies the low voltage signal (GON) to the plurality of gate lines connected to the plurality of pixels; The plurality of transistors are also connected to the same low voltage signal (GON) supplying same signal to plurality of gate lines in control of the same control signal (Enable) (see fig. 1);
Similarly, Chen 864 discloses supplying a data line (interpreted as corresponding to GON) to plurality of display regions via plurality of transistors where the plurality of .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





                                                                                                                                                                                                                                                                                                                                                                            
/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624